          Case 2:20-cv-01838-MTL Document 17 Filed 08/26/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Gerardo Aguilar Rodriguez,                       No. CV-20-01838-PHX-MTL
10                   Petitioner,                       ORDER
11    v.
12    David Shinn, et al.,
13                   Respondents.
14
15            Pending before the Court is Magistrate Judge John Z. Boyle’s Report and
16   Recommendation (“R&R”) (Doc. 16), recommending that the Amended Petition for Writ

17   of Habeas Corpus (the “Amended Petition”) (Doc. 5), be denied and dismissed with
18   prejudice. The Court has reviewed the Amended Petition (Doc. 5), Respondents’ Response

19   to the Amended Petition (Doc. 14), and the R&R (Doc. 16). No party has objected to the

20   R&R. For the reasons expressed below, the Court accepts and adopts the Magistrate
21   Judge’s R&R.
22   I.       BACKGROUND

23            In December 2018, Petitioner pleaded guilty to three counts of attempted

24   molestation of a child. (Doc. 14-1 at 39.) He was sentenced to fifteen years in prison and

25   consecutive lifetime probation. (Id.) Petitioner acknowledged and understood that, by

26   accepting the plea agreement, he was waiving his right to a trial and his right to a direct
27   appeal. (Id. at 28–29.)
28            On March 11, 2019, Petitioner sought post-conviction relief (“PCR”) in the
       Case 2:20-cv-01838-MTL Document 17 Filed 08/26/21 Page 2 of 4



 1   Maricopa County Superior Court, requesting a reduction in sentence. (Id. at 70.) On July
 2   8, 2019, appointed counsel informed the PCR court that he could not find any colorable
 3   claims to raise and requested that the PCR court allow Petitioner to proceed pro se, which
 4   the court granted. (Id. at 75, 79.) On December 3, 2019, Petitioner filed a PCR petition,
 5   claiming ineffective assistance of counsel. (Id. at 83–84.) The PCR court denied relief and
 6   dismissed the petition, finding that the claims were precluded due to the Petitioner’s waiver
 7   in his plea agreement. (Id. at 127–28.) Additionally, the PCR court concluded that the
 8   evidence confirmed that Petitioner had “knowingly, intelligently, and voluntarily entered
 9   his guilty pleas.” (Id. at 128.) Petitioner did not appeal the PCR court’s decision to the
10   Arizona Court of Appeals. (See Doc. 14 at 10.)
11          In September 2020, Petitioner filed a habeas petition. (Doc. 1.) Petitioner then filed,
12   in October 2020, an Amended Petition alleging “ineffective assistance of counsel.” (Doc.
13   5.) In this claim, he asserts the following:
14                 subject matter jurisdiction; and seizure; self[-]incrimination;
15                 double jeopardy; lack of counsel; due process (subjunctive
                   [sic] and/or procedural); prosecutorial misconduct
16                 (vindictiveness and or selective); voluntary knowingly an [sic]
17                 intelligent plea; proper colloquy; sentencing (not
                   appropriate/to [sic] aggravating under law); new discovered
18                 evidence; actual innocence.
19
20   (Id. at 6.) Petitioner asks the Court to review the “Memorandum of Points and Authorities
21   in the Petitioner’s Rule 33.1(a) motion to seek remedy.” (Id. at 11.) Respondents timely
22   responded. (Doc. 14.)
23   II.    LEGAL STANDARD
24          When reviewing a state prisoner’s habeas corpus petition under 28 U.S.C. § 2254,
25   the district court “must decide whether the petitioner is ‘in custody in violation of the
26   Constitution or laws or treaties of the United States.’” Coleman v. Thompson, 501 U.S.
27   722, 730 (1991) (quoting 28 U.S.C. § 2254). The Court only reviews de novo those portions
28   of the report specifically objected to and “may accept, reject, or modify, in whole or in part,


                                                    -2-
       Case 2:20-cv-01838-MTL Document 17 Filed 08/26/21 Page 3 of 4



 1   the    findings   and    recommendations       made     by    the   magistrate     judge.”    28
 2   U.S.C. § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(3) (“The district judge must
 3   determine de novo any part of the magistrate judge’s disposition that has been properly
 4   objected to.”) (emphasis added). The Court need not “review . . . any issue that is not the
 5   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). A proper objection
 6   made to a magistrate judge’s R&R “requires ‘specific written objections to the proposed
 7   findings and recommendations.’” Warling v. Ryan, No. CV-12-01396-PHX-DGC (SPL),
 8   2013 WL 5276367, at *2 (D. Ariz. Sept. 19, 2013) (quoting Fed. R. Civ. P. 72(b)).
 9   III.   DISCUSSION
10          The R&R recommends that the Amended Petition be denied. (Doc. 16.) First, the
11   R&R concludes that Petitioner fails to state a claim because the petition fails to provide
12   any factual allegations in support of his claims. (Id. at 6.) The R&R further finds that the
13   Petitioner’s claims are unexhausted and procedurally defaulted because he did not raise the
14   claims in the Arizona Court of Appeals and presented no argument to excuse the procedural
15   default of the claims. (Id. at 7-8.) Lastly, the R&R concludes that, even if Petitioner’s claim
16   of ineffective assistance of counsel is reviewable, Petitioner fails to establish prejudice. (Id.
17   at 8.) The R&R therefore recommends that this Court deny and dismiss the Amended
18   Petition with prejudice. (Id. at 9.) The R&R also instructs the parties that they had fourteen
19   days to file an objection, and failure to timely do so “may result in the acceptance of the
20   [R&R] by the District Court without further review.” (Id. at 10.)
21          The parties did not file objections. Although it has no obligation to do so, the Court
22   nonetheless has reviewed the R&R. See United States v. Reyna-Tapia, 328 F.3d 1114, 1121
23   (9th Cir. 2003). The Court agrees with the Magistrate Judge’s R&R and accepts the
24   recommended decision. Upon its own review of the record considering the standards for
25   granting a certificate of appealability, the Court agrees with the R&R’s conclusion and will
26   not issue a certificate of appealability.
27   IV.    CONCLUSION
28          Accordingly,


                                                   -3-
       Case 2:20-cv-01838-MTL Document 17 Filed 08/26/21 Page 4 of 4



 1          IT IS ORDERED adopting the Report and Recommendation. (Doc. 16.)
 2          IT IS FURTHER ORDERED denying the Amended Petition (Doc. 5) and
 3   dismissing it with prejudice.
 4          IT IS FURTHER ORDERED declining to issue a certificate of appealability.
 5          IT IS FINALLY ORDERED directing the Clerk of Court to enter judgment,
 6   terminating this case.
 7          Dated this 26th day of August, 2021.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -4-
